Exhibit 10.18

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of
May 8, 2012 (the “Amendment Date”), between NEW MOUNTAIN FINANCE SPV FUNDING,
L.L.C., a Delaware limited liability company (the “Borrower”), NEW MOUNTAIN
FINANCE HOLDINGS, L.L.C., as collateral administrator (the “Collateral
Administrator”), WELLS FARGO SECURITIES, LLC, a Delaware limited liability
company (the “Administrative Agent”), WELLS FARGO BANK NATIONAL ASSOCIATION, as
collateral custodian (the “Collateral Custodian”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a lender (the “Lender”).

 

WHEREAS, the Borrower, the Collateral Administrator, the Administrative Agent,
the Collateral Custodian, the Lender and the other lenders party from time to
time thereto, are party to the Loan and Security Agreement, dated as of
October 27, 2010 (as amended from time to time prior to the date hereof, the
“Loan and Security Agreement”), providing, among other things, for the making
and the administration of the Advances by the lenders to the Borrower;

 

WHEREAS, the Borrower, the Collateral Administrator, the Administrative Agent,
the Collateral Custodian and the Lender desire to amend the Loan and Security
Agreement, in accordance with Section 12.1 of the Loan and Security Agreement
and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                                          Defined Terms.  Terms used
but not defined herein have the respective meanings given to such terms in the
Loan and Security Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                                          Section 1.1 of the Loan
and Security Agreement shall be amended by deleting the definitions of
“Applicable Spread”, “Commitment Reduction Percentage”, “Facility Maturity Date”
and “Revolving Period End Date” and inserting in lieu thereof the following:

 

“Applicable Spread”:  A rate per annum equal to 2.00%.

 

“Commitment Reduction Percentage”: (a) On or prior to October 27, 2012, a rate
per annum equal to 3.0%, (b) after October 27, 2012 and on or prior to
October 27, 2013, a rate

 

--------------------------------------------------------------------------------


 

per annum equal to 2.0%, (c) after October 27, 2013 and on or prior to
October 27, 2014, a rate per annum equal to 1.0% and (d) after October 27, 2014,
zero.

 

“Facility Maturity Date”:  October 27, 2016.

 

“Revolving Period End Date”: The earliest to occur of (a) October 27, 2014 and
(b) the date of the declaration of the Revolving Period End Date pursuant to
Section 9.2(a).

 

SECTION 2.2.                                          Section 2.3(a)(iii) of the
Loan and Security Agreement shall be amended by deleting “October 27, 2013” and
inserting “October 27, 2014” in lieu thereof.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                                          The Borrower hereby
represents and warrants to the Administrative Agent and the Lender that, as of
the Amendment Date, (i) no Default, Event of Default, Change of Control or
Collateral Administrator Termination Event has occurred and is continuing and
(ii) the representations and warranties of the Borrower contained in the Loan
and Security Agreement are true and correct in all material respects on and as
of such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE IV

 

Condition Precedent

 

This Amendment shall become effective as of the Amendment Date upon the
satisfaction of the following conditions (or until such conditions are waived in
writing by the Administrative Agent in its sole discretion):

 

(a)                                 this Amendment shall have been duly executed
by, and delivered to, the parties hereto;

 

(b)                                 the Collateral Administrator on behalf of
the Borrower shall have paid, or caused to be paid, to the Administrative Agent
a structuring fee in an amount equal to $703,125;

 

(c)                                  the Administrative Agent shall have
received satisfactory evidence that the Borrower and the Collateral
Administrator have obtained all required consents and approvals of all Persons
to the execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby; and

 

(d)                                 the Administrative Agent shall have received
the executed legal opinion or opinions of Simpson Thacher & Bartlett LLP,
counsel to the Borrower, covering authorization and enforceability of this
Fourth Amendment in form and substance acceptable to the Administrative Agent in
its reasonable discretion.

 

2

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                                          Governing Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 5.2.                                          Severability Clause.  In
case any provision in this Amendment shall be invalid, illegal or unenforceable,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

SECTION 5.3.                                          Ratification.  Except as
expressly amended hereby, the Loan and Security Agreement is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Amendment shall form a part of the
Loan and Security Agreement for all purposes.

 

SECTION 5.4.                                          Counterparts.  The parties
hereto may sign one or more copies of this Amendment in counterparts, all of
which together shall constitute one and the same agreement.  Delivery of an
executed signature page of this Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

SECTION 5.5.                                          Headings.  The headings of
the Articles and Sections in this Amendment are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.

 

[SIGNATURES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Amendment Date.

 

 

NEW MOUNTAIN FINANCE SPV FUNDING, L.L.C., as the Borrower

 

 

 

 

 

By: New Mountain Finance Holdings, L.L.C., its managing member

 

 

 

 

 

By:

/s/ Adam Weinstein

 

Name:

Adam Weinstein

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Collateral Administrator

 

 

 

 

 

By:

/s/ Adam Weinstein

 

Name:

Adam Weinstein

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name:

Allan Schmitt

 

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name:

Kevin Sunday

 

 

Title:

Director

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Custodian

 

 

 

 

 

By:

/s/ Michael Roth

 

 

Name:

Michael Roth

 

 

Title:

Vice President

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------